   1   Warren J. Stapleton, 018646
       OSBORN MALEDON, P.A.
   2
       2929 North Central Avenue
   3   21st Floor
       Phoenix, Arizona 85012-2793
   4   (602) 640-9000
   5   E-mail:      wstapleton@omlaw.com

   6
       Attorneys for Sun Marina Valley Development Corporation
   7

   8                        UNITED STATES BANKRUPTCY COURT

   9                             FOR THE DISTRICT OF ARIZONA

  10     In re:                                      Chapter 11
  11     BOB BONDURANT SCHOOL OF HIGH No. 2:18-bk-12041-BKM
         PERFORMANCE DRIVING, INC.
  12
         Debtor.                                     NOTICE OF HEARING ON SUN
  13                                                 VALLEY MARINA DEVELOPMENT
                                                     CORPORATION’S MOTION TO
  14                                                 COMPEL PAYMENT OF POST-
                                                     PETITION RENT
  15
                                                     Date:        February 6, 2019
  16                                                 Time:        11:00 A.M.
                                                     Location:    230 North First Avenue
  17
                                                                  Courtroom 701
  18                                                              Phoenix, Arizona

  19

  20          NOTICE IS HEREBY GIVEN that a hearing will be held on February 6, 2019
       at 11:00 A.M. before the Honorable Brenda K. Martin, United States Bankruptcy Court,
  21   230 North First Avenue, Courtroom 701, Phoenix, Arizona 85003 on Sun Valley Marina
  22   Development Corporation’s Motion to Compel Payment of Post-Petition Rent (Dkt. 118).
       Any objection to the Motion shall be filed no later than January 25, 2019. Any reply in
  23   support of the Motion shall be filed no later than February 1, 2019.
  24
       ///
  25
       ///
  26
       ///
  27

  28


Case 2:18-bk-12041-BKM     Doc 130 Filed 01/18/19 Entered 01/18/19 10:45:30         Desc
                            Main Document    Page 1 of 4
   1         DATED this 18th day of January, 2019.
   2
                                              OSBORN MALEDON, P.A.
   3
                                              By       /s/ Warren J. Stapleton
   4                                                   Warren J. Stapleton
   5                                                   2929 North Central Avenue
                                                       21st Floor
   6                                                   Phoenix, Arizona 85012-2793
                                                       Attorneys for Sun Marina Development
   7
                                                       Corporation
   8

   9   COPY of the foregoing sent via email and/or
  10   U.S. Mail this 18th day of January, 2019.

  11
       Hillary L. Barnes                             Elizabeth C. Amorosi
  12   Allen Barnes & Jones, PLC                     Office of the U.S. Trustee
       1850 N. Central Ave., Ste. 1150               230 N First Ave Ste 204
  13
       Phoenix, AZ 85004                             Phoenix AZ 85003-1706
  14   hbarnes@allenbarneslaw.com                    Elizabeth.C.Amorosi@usdoj.gov
       Attorney for Debtor
  15

  16   Michelle E. Shriro                            Thomas E. Littler
       Singer & Levick, P.C.                         Littler, PC
  17   16200 Addison Rd Ste 140                      341 W Secretariat Dr
       Addison TX 75001                              Phoenix AZ 85284
  18
       mshriro@singerlevick.com                      telittler@gmail.com
  19   Attorneys for Moses Smith Racing LLC          Attorneys for Semple Marchal Cooper
                                                     PLC
  20

  21   Christopher C. Simpson                        Sheryl L. Toby
       Stinson Leonard Street LLP                    Dykema Gossett PLLC
  22   1850 N Central Ave Ste 2100                   39577 Woodward Ave Ste 300
       Phoenix AZ 85004                              Bloomfield Hills MI 48304
  23   christopher.simpson@stinson.com               stoby@dykema.com
  24   Attorneys for FCA US LLC                      Attorneys for FCA US LLC

  25   2060 Digital Phoenix Hubbard                  American Express
  26
       Lockbox 511553                                PO Box 981535
       PO Box 511553                                 El Paso TX 79998-1535
  27   Los Angeles CA 90051-8108
  28

                                                2
Case 2:18-bk-12041-BKM     Doc 130 Filed 01/18/19 Entered 01/18/19 10:45:30          Desc
                            Main Document    Page 2 of 4
   1   Arizona Business Bank                     Bancorp Bank
       Cardmember Services                       Attn: Lease Payment Center
   2
       PO Box 790408                             PO Box 140733
   3   St Louis MO 63179-0408                    Orlando FL 32814-0733
   4   Chase Cardmember Services                 Clifton Larson Allen LLP
   5   PO Box 94014                              PO Box 31001-2433
       Palatine IL 60094-4014                    Pasadena CA 91110-2433
   6
       Crain Communications Inc                  DIG-Phoenix
   7
       29588 Network Pl                          PO Box 730824
   8   Chicago IL 60673-1295                     Dallas TX 75373-0824
   9   Firefly Graphics Inc                      Goodyear
  10   734 W Main St                             200 Innovation Way
       Mesa AZ 85201                             Akron OH 43306
  11
       Kneaders Bakery and Cafe                  Lamar Companies
  12
       871 S Auto Mall Dr                        PO Box 96030
  13   American Fork UT 84003                    Baton Rouge LA 70896
  14   Philadelphia Insurance Co                 Racer Media & Marketing Inc.
  15   PO Box 70251                              17030 Red Hill Ave
       Philadelphia PA 19176-0251                Irvine CA 92614
  16
       S&S Paving and Construction Inc.          Semple, Marchal & Cooper
  17
       3401 E Illini St                          2700 N Central Ave 9th Fl
  18   Phoenix AZ 85040                          Phoenix AZ 85004-1147

  19   Sun Valley Marina Development Corp.       Tempe Dodge Chrysler Jeep Ram Kia
  20   PO Box 5090                               7975 S Autoplex Loop
       Chandler AZ 85226                         Tempe AZ 85284
  21
       Western States Petroleum                  Christopher R. Kaup
  22
       450 S 15th Ave                            Tiffany & Bosco P.A.
  23   Phoenix AZ 85007                          2525 E Camelback Rd 7th Floor
                                                 Phoenix AZ 85016-4237
  24                                             Attorneys for Patricia and Robert
  25                                             Bondurant

  26   Leslie A. Berkoff                         Larry O. Folks
       Moritt Hock & Hamroff LLP                 Folks Hess Kass, PLLC
  27
       400 Garden City Plaza                     1850 N Central Ave Ste 1140
  28   Garden City NY 11530                      Phoenix AZ 85004

                                             3
Case 2:18-bk-12041-BKM    Doc 130 Filed 01/18/19 Entered 01/18/19 10:45:30           Desc
                           Main Document    Page 3 of 4
   1    lberkoff@moritthock.com                     Attorneys for JP Morgan Chase Bank NA
        Attorneys for Unifi Equipment Finance
   2

   3    Jared G. Parker                             Christopher C. Simpson
        Parker Schwartz PLLC                        Stinson Leonard Street LLP
   4    7310 N 16th St Ste 330                      1850 N Central Ave Ste 2100
   5    Phoenix AZ 85020                            Phoenix AZ 85004-4584
        Attorneys for Goodyear Tire & Rubber        Attorneys for FCA US LLC
   6    Co.
   7

   8
       /s/ Peggy L. Nieto
   9   7908417

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                4
Case 2:18-bk-12041-BKM      Doc 130 Filed 01/18/19 Entered 01/18/19 10:45:30      Desc
                             Main Document    Page 4 of 4
